                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

                                                 §
Liberty Shipholding, Inc.,                       §
                                                 §
      Plaintiff,                                 § CIVIL ACTION NO.: 21-cv-1265-RGA
                                                 §
v.                                               § IN ADMIRALTY, Rule 9(h)
                                                 §
Western Bulk Carriers AS, et al.,                §
                                                 §
      Defendant and Garnishees.                  §


                                    NOTICE OF SERVICE

       I hereby certify that, on September 7, 2021, Process of Maritime Attachment and

Garnishment, along with a copy of the Verified Complaint, this Court’s Order for the issuance of

the writ, and Interrogatories to the Garnishees were served on Corporate Creations Network,

Inc., 3411 Silverside Road, Tatnall Building, Ste. 104, Wilmington, DE 19810, Registered Agent

for Garnishees Cemex Construction Materials Atlantic, LLC, Cemex Construction Materials

Florida, LLC, Cemex Construction Materials Houston, LLC, Cemex Construction Materials

Pacific, LLC, Cemex Construction Materials South, LLC, Cemex Corp., and Cemex Southeast

LLC by Federal Express. A copy of the Federal Express delivery confirmation is attached hereto

as Exhibit A.

       I further certify that, on September 7, 2021, Process of Maritime Attachment and

Garnishment, along with a copy of the Verified Complaint, this Court’s Order for the issuance of

the writ, and Interrogatories to the Garnishee were served on Corporation Service Company, 251

Little Falls Drive, Wilmington, DE 19808, Registered Agent for Garnishee Nitron Group LLC

by Federal Express. A copy of the Federal Express delivery confirmation is attached hereto as

Exhibit B.
       I further certify that, on September 7, 2021, Process of Maritime Attachment and

Garnishment, along with a copy of the Verified Complaint, this Court’s Order for the issuance of

the writ, and Interrogatories to the Garnishees were served on The Corporation Trust Company,

1209 Orange Street, Wilmington, DE 19801, Registered Agent for Garnishees Livingston

International, Inc. and CSC Sugar, LLC by Federal Express. A copy of the Federal Express

delivery confirmation is attached hereto as Exhibit C.

                                     YOUNG CONAWAY STARGATT & TAYLOR LLP

                                      /s/ Timothy Jay Houseal
                                      ____________________________________
                                      Timothy Jay Houseal (Del. Bar ID No. 2880)
                                      Rodney Square
                                      1000 North King Street
                                      Wilmington, DE 19801
                                      (302) 571-6682
                                      thouseal@ycst.com

                                     Attorneys for Liberty Shipholding, Inc.
OF COUNSEL
J. Stephen Simms
Simms Showers LLP
201 International Circle, Ste. 230
Baltimore, Maryland 21030
Telephone:     (410) 783-5795
Facsimile:     (410) 510-1789
jssimms@simmsshowers.com

Dated: September 9, 2021




                                               -2-
                                                                                                      September 08, 2021


Dear Customer,




The following is the proof-of-delivery for tracking number: 774732231640




Delivery Information:


Status:                        Delivered                                   Delivered To:            Receptionist/Front Desk

Signed for by:                 M.SWELTZ                                    Delivery Location:       3411 SILVERSIDE RD 104

Service type:                  FedEx Priority Overnight

Special Handling:              Deliver Weekday;                                                      WILMINGTON, DE, 19810
                               Adult Signature Required

                                                                           Delivery date:            Sep 7, 2021 08:44

Shipping Information:


Tracking number:                       774732231640                        Ship Date:                  Sep 4, 2021

                                                                           Weight:                     1.0 LB/0.45 KG


Recipient:                                                                  Shipper:
Resident Agent, CORPORATE CREATIONS NETWORK INC.                           J. Stephen Simms, Simms Showers LLP
3411 SILVERSIDE ROAD                                                       201 International Circle
TATNALL BUILDING STE 104                                                   Suite 230
WILMINGTON, DE, US, 19810                                                  HUNT VALLEY, MD, US, 21030




Reference                                  Liberty - Western Bulk




Thank you for choosing FedEx
                                                                                                           September 08, 2021


Dear Customer,




The following is the proof-of-delivery for tracking number: 774732242751




Delivery Information:


Status:                        Delivered                                   Delivered To:                 Shipping/Receiving

Signed for by:                 P.AUL SISOFO                                Delivery Location:

Service type:                  FedEx Priority Overnight

Special Handling:              Deliver Weekday;                                                          Wilmington, DE,
                               Adult Signature Required

                                                                           Delivery date:                Sep 7, 2021 08:51

Shipping Information:


Tracking number:                       774732242751                        Ship Date:                       Sep 4, 2021

                                                                           Weight:                          0.5 LB/0.23 KG


Recipient:                                                                 Shipper:

Wilmington, DE, US,                                                        HUNT VALLEY, MD, US,




                    Signature image is available. In order to view image and detailed information, the shipper or payor account
                                                    number of the shipment must be provided.




Thank you for choosing FedEx
                                                                                                           September 08, 2021


Dear Customer,




The following is the proof-of-delivery for tracking number: 774732238222




Delivery Information:


Status:                        Delivered                                   Delivered To:                 Receptionist/Front Desk

Signed for by:                 P.DUFFY                                     Delivery Location:

Service type:                  FedEx Priority Overnight

Special Handling:              Deliver Weekday;                                                          WILMINGTON, DE,
                               Adult Signature Required

                                                                           Delivery date:                Sep 7, 2021 09:21

Shipping Information:


Tracking number:                       774732238222                        Ship Date:                       Sep 4, 2021

                                                                           Weight:                          0.5 LB/0.23 KG


Recipient:                                                                 Shipper:

WILMINGTON, DE, US,                                                        HUNT VALLEY, MD, US,




Reference                                  Liberty Shipholding Western




                    Signature image is available. In order to view image and detailed information, the shipper or payor account
                                                    number of the shipment must be provided.




Thank you for choosing FedEx
